                 Case 2:19-cr-00023-MCE Document 50 Filed 09/16/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-00023-MCE
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           ORDER
14   RICK GLENN VARDELL,                                  DATE: September 16, 2021
                                                          TIME: 10:00 a.m.
15                                 Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for status on September 16, 2021.

21          2.       On its own motion, the Court continued the matter until September 30, 2021.

22          3.       By this stipulation, defendant now moves to continue the status conference to November

23 4, 2021, at 10:00 a.m., and to exclude time between September 16, 2021, and November 4, 2021, under

24 Local Code T4.

25          4.       The parties agree and stipulate, and request that the Court find the following:

26                   a)     The government has represented that the discovery associated with this case

27          includes over 800 pages, including reports, photographs, and recordings. All of this discovery

28          has been either produced directly to counsel and/or made available for inspection and copying.


      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00023-MCE Document 50 Filed 09/16/21 Page 2 of 3


 1               b)      Counsel for defendant would like additional time to review the evidence, discuss

 2        resolution options, research potential sentencing issues, conduct independent factual

 3        investigation, and otherwise prepare for trial.

 4               c)      Counsel for defendant believes that failure to grant the above-requested

 5        continuance would deny him the reasonable time necessary for effective preparation, taking into

 6        account the exercise of due diligence.

 7               d)      The government does not object to the continuance.

 8               e)      Based on the above-stated findings, the ends of justice served by continuing the

 9        case as requested outweigh the interest of the public and the defendant in a trial within the

10        original date prescribed by the Speedy Trial Act.

11               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12        et seq., within which trial must commence, the time period of September 16, 2021 to November

13        4, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

14        Code T4] because it results from a continuance granted by the Court at defendant’s request on

15        the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

16        best interest of the public and the defendant in a speedy trial.

17 ///

18 ///

19 ///

20 ///
21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00023-MCE Document 50 Filed 09/16/21 Page 3 of 3


 1          5.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.
                                                               PHILLIP A. TALBERT
 5   Dated: September 15, 2021                                 Acting United States Attorney
 6
                                                               /s/ CAMERON L. DESMOND
 7                                                             CAMERON L. DESMOND
                                                               Assistant United States Attorney
 8

 9
     Dated: September 15, 2021                                 /s/ Roberto Marquez
10                                                             Roberto Marquez
11                                                             Counsel for Defendant
                                                               RICK GLENN VARDELL
12

13
                                                       ORDER
14
            IT IS SO ORDERED.
15

16
            Dated: September 16, 2021
17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
